PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/691,678
Filing Date: 30 Aug 2017
Appellant(s): OmniVision Technologies, Inc.



__________________
Suganda Jutamulia (54,936)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 05/09/2022 appealing from the Office Action mailed on 12/09/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2015/0305603 A1) in view of Sakai (US 2018/0008132 A1) and further in view of Cloetens (US 2004/0027262 A1).

Regarding claim 1, Gal discloses: An image sensor system, comprising: 
(a) an image sensor comprising an image sensing pixel array (see Fig. 1, imaging sensor 24, and also see paragraph 59 pixel array); 
(b) a supporting module (see Fig. 1 and paragraph 38, processing console 40); 
(c) a ground line coupling the image sensor with the supporting module (see Gal, paragraph 42); 
(d) a power line coupling the image sensor with the supporting module (see Gal, paragraph 42); 
(e) a data/control line coupling the image sensor with the supporting module (see Gal, paragraph 42); and 
 (see paragraph 51, cable 30 includes a conductor for clock signal which is connected to processing module 40 on one end and imaging sensor 24 on the other end); 
wherein the ground line and the power line are based on electrical conduction (see Gal, paragraph 42, power conductor and ground conductor). 
Gal does not explicitly disclose: 
(a) an image sensor comprising an opto-electric conversion unit, wherein the opto-electric conversion unit converts a pulsed light clock signal into an electrical clock signal;
(b) a supporting module coupled to a clock signal light source;
(f) an optical fiber, wherein the clock signal light source emits pulsed light clock signal, which is transmitted to the optical fiber and further transmitted into the image sensor clock line. 
However, Sakai from the same or similar endeavor discloses: 
(a) an image sensor (see Sakai, Fig. 10 and paragraph 96, image pickup module 2) comprising an opto-electric conversion unit (see Sakai, Fig. 10 and paragraph 96, optical signal is photo-electrically converted to an electric signal and is input as clock signal into the image pickup device 82), wherein the opto-electric conversion unit converts a light clock signal into an electrical clock signal (see Sakai, paragraph 96);
(b) a supporting module coupled to a clock signal light source (see Sakai, paragraph 3, clock signal going from processing apparatus to the image pickup device, also see Fig. 8 and paragraph 96, a clock signal converted to the second optical signal with the wavelength λ2 is incident from the optical fiber 70 into the optical transmission module 1B (shown in Fig. 8) including a wave coupling/branching instrument to be received by the light receiving device 60B.  The received second optical signal is photo-electrically converted to an electric signal and is input as clock signal into the image pickup device 82 (shown in Fig. 10));
(f) an optical fiber (see Sakai, Fig. 8 and 10, optical fiber 70), wherein the clock signal light source emits light clock signal, which is transmitted to the optical fiber and further transmitted into the opto-electric conversion unit (see Sakai, paragraph 96, the received second optical signal is photo-electrically converted to an electric signal and is input as clock signal into the image pickup device 82), and
(g) an opto-electric support unit coupling to receive the electrical clock signal from the opto-electric conversion unit and to drive the image sensor system (see Sakai, paragraph 96);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “an image sensor comprising an opto-electric conversion unit, wherein the opto-electric conversion unit converts a light clock signal into an electrical clock signal; a supporting module coupled to a clock signal light source; and an optical fiber, wherein the clock signal light source emits light clock signal, which is transmitted to the optical fiber and further transmitted into the image sensor clock line, an opto-electric support unit coupling to receive the electrical clock signal from the opto-electric conversion unit and to drive the image sensor system” as taught by Sakai in the image sensor taught by Gal to provide an endoscope that has a small image pickup module and thus the distal end portion has a small diameter (see Sakai, paragraph 99).
The combination of Gal and Sakai does not explicitly disclose “pulsed clock signal”,
wherein the supporting module generates a pulse train of square waves with a fixed period T, and wherein each pulse of the pulse train occupies substantially 50% of the fixed period T;
However, Cloetens from the same or similar endeavor discloses: pulsed clock signal (see Cloetens, Fig. 3 and paragraph 41),
wherein the supporting module generates a pulse train of square waves with a fixed period T, and wherein each pulse of the pulse train occupies substantially 50% of the fixed period T (see Cloetens, Fig. 3 and paragraph 41-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “pulsed clock signal, wherein the supporting module generates a pulse train of square waves with a fixed period T, and wherein each pulse of the pulse train occupies substantially 50% of the fixed period T” as taught by Cloetens in the image system taught by Gal and Sakai to provide a digital bit detector which can be operated at a system clock frequency which is lower than the bit frequency (see Cloetens, paragraph 13).
The combination of Sakai and Cloestens discloses: wherein the generated pulse train of square wave (see Cloetens, Fig. 3) is used to drive the clock signal light source (see Sakai, paragraph 96). 

Regarding claim 2, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 1, wherein the data/control line is based on electrical conduction (see Gal, paragraph 42, image data conductor). 

Regarding claim 3, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 1, wherein the data/control line is based on fiber optics (see Gal, paragraph 39, fiber optic imaging bundle 16). 
Regarding claim 8, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 1, wherein the opto-electric support unit is a phase locked loop circuit (see Cloetens, paragraph 42) to refine the shape of the electrical clock signal to produce a cleaner and more uniform square waveform to drive a sequential logic circuitry of the image sensor system (see Cloetens, paragraph 42). 

Regarding claims 16 and 17, claims 16 and 17 are drawn to an endoscope system having limitations similar to the imaging sensor system claimed in claims 1-5 and 14-15 treated in the above rejections.  Therefore, endoscope system claims 16 and 17 correspond to imaging sensor system claims 1-5 and 14-15 and are rejected for the same reasons of anticipation as used above.

Regarding claim 18, the combination of Gal, Sakai, and Cloetens discloses: The endoscope system of claim 16, wherein the opto-electric conversion unit is situated within the peripheral circuit region (see Gal, paragraph 49 and 52, and Sakai, Fig. 10).

Regarding claim 21, claim 21 is drawn to an imaging sensor system having limitations similar to the imaging sensor system claimed in claims 1 and 8 treated in the above rejections.  Therefore, imaging sensor system claim 21 corresponds to imaging sensor system claims 1 and 8 and are rejected for the same reasons of anticipation as used above.

Claims 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2015/0305603 A1) in view of Sakai (US 2018/0008132 A1) and Cloetens (US 2004/0027262 A1) and further in view of Vertoprakhov (US 2006/0209299 A1).

Regarding claim 10, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 9, but does not explicitly mention: wherein the image sensor has width of no more than about 1.3 millimeters. 
However, Vertoprakhov from the same or similar endeavor discloses: the image sensor has width of no more than about 1.3 millimeters (see Vertoprakhov, paragraph 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “an image sensor with width of no more than about 1.3 millimeters” as taught by Vertoprakhov in the image system taught by Gal, Sakai, and Cloetens to increase the intensity of light that is provided to a small inspection area while controlling the collimating of the light (see Vertoprakhov, paragraph 6).

Regarding claim 11, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 10, wherein there are no lines coupling the image sensor and the supporting module, other than the ground line, the power line, the data/control signal line, and the clock line (see Gal, paragraph 42). 
Regarding claim 12, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 10, wherein the image sensor includes a peripheral circuit region that surrounds the image sensing pixel array (see Gal, Fig. 1, PCB 32). 
Regarding claim 13, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 12, wherein the opto-electric conversion unit is situated within the peripheral circuit region (see Gal, paragraph 52, and Sakai, Fig. 10). 
Regarding claim 14, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 13, further comprising a fiber optic illumination region that surrounds the peripheral circuit region (see Gal, paragraph 39, LED 110 is connected to PCB 32). 
Regarding claim 15, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 14, further comprising a multitude of illumination optical fibers that are connected to the fiber optic illumination region (see Gal, Fig. 4 and paragraph 64).

Regarding claims 19 and 20, claim 19 and 20 are drawn to an endoscope system having limitations similar to the imaging sensor system claimed in claim 10 and 11 treated in the above rejections.  Therefore, endoscope system claims 19 and 20 correspond to imaging sensor system claim 10 and 11 and are rejected for the same reasons of anticipation as used above.

(2) Response to Argument

On page 11-12 of the Arguments filed on 05/09/2022, Appellant argues in regards to claim 1 as follows:
“Cloetens is a non-analogous art, and it cannot be combined with Gal and Sakai to reject claim 1…. “processing data signal and converting analog signal to digital signal and digital signal to analog signal” are not in the field of the applicant’s endeavor. The field of the applicant’s endeavor is “ultra-small image sensor” as disclosed in the paragraph [0001] of the application as filed.”

However, examiner respectfully disagrees. Although the general field of the current application is ultra-small image sensor, however, at least claims 1, 16, and 21 are clearly claiming an opto-electric conversion unit which converts a pulsed light signal to an electrical signal. Thus, Cloestens related to the field of the current application’s endeavor. Furthermore, Gal and Sakai references are both related to the same field of the current application (imaging system of endoscopes), and both references talk about transmitting and receiving a clock signal (see Gal, paragraph 51-52, and Sakai, paragraph 3 and 96), and both references disclose the conversion of light information (which is analog data) into electrical data (which is digital data) (see Gal, paragraph 49, Sensor 24 may convert this light information into electrical information and output the information in any number of formats including analog video (e.g. NTSC, PAL, etc), digital video (e.g. CCIR 656, H.264, etc), and digital image data. Also see Sakai, paragraph 96, the second optical signal guided via the optical fiber 70 is received by the light receiving device 60B and converted to an electric signal to be transmitted to the image pickup device 82). Similarly, Cloetens reference teaches the process of receiving an analog signal and converting the analog data to digital data (see Cloetens, paragraph 6 and 48). Thus, in response to applicant's argument that Cloetens is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Gal, Sakai, and Cloetens are related to processing data signal and converting analog signal to digital signal and digital signal to analog signal (see Gal paragraph 4 and 49, Sakai paragraph 30 and 96, and Cloetens paragraph 6, 37, and 48). Accordingly, the advantages of the systems of Gal, Sakai, and Cloetens could have been easily combinable with more than reasonable expectation of success and the combination is efficient and proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MARYAM A NASRI/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.